PRITCHARD, Circuit Judge
(dissenting). After a careful consideration of the petition filed herein for a rehearing, and argument of counsel in support of the sanie, as well as the brief and argument of the district attorney, contra, I concur in the opinion of the court in so far as it relates to the defendant Young. Notwithstanding the fact that I concurred in the opinion of the court as to the defendant Angle, when this case was before us in the first instance, after a further consideration of the questions involved, I feel impelled to dissent from the judgment of the court in refusing to grant the defendant Angle a new trial. The learned judge who tried this case submitted certain evidence to the jury which in my opinion was incompetent, inasmuch as the defendants are not charged with a conspiracy.
The indictment charges B. F. Sprinkle, H. C. Sprinkle, J. T. Sprinkle, William Young, and T. M. Angle, in the first, third, fifth, seventh, and eighth counts, with violating section 331-1, Revised Statutes [U. S. Comp. St. 1901, p. 8164], by engaging in and carrying on the business of rectifiers of distilled spirits with intent to defraud the United States of the tax upon the spirits so rectified by them. The second, fourth, and sixth counts charge the defendants with violating section 3318, Revised Statutes [U. S. Comp. St. 1901, p. 2164], in making false entries upon their books, and the ninth count charges a violation of section 3296 [U. S. Comp. St. 1901, p. 2136] by removing and aiding and abetting in the removal of one cask of distilled spirits on which the tax had not been paid as required by law to a place other than a distillery warehouse as provided by law.
A joint offense being charged in the indictment, it is insisted that the offense was proved by showng the unlawful acts and conduct of J. T. Sprinkle and others. Not only the acts, but the declarations of J. T. Sprinkle and others than the defendant Angle, were offered as evidence, and the court below submitted the same to the jury to be considered in determining the guilt or innocence of all the defendants then on trial. This testimony could only have been properly submitted to the jury as evidence against the defendant Angle upon the theory that he was connected with the Oak Grove Liquor Company, the Milton Liquor Company, and the Reidsville Liquor Company. The mere fact that a joint offense is charged, in the absence of proof connecting .the defendant Angle with the offense alleged to have been committed, would not be sufficient to justify the admission of evidence against him as to the acts and declarations of those defendants against whom the evidence was sufficient to sustain a verdict of guilty upon the charges contained in the indictment. This being a case where no conspiracy is charged or shown to have existed, the unlawful acts and declarations of the other defendants would be incompetent as evidence against the defendant Angle. The order of the introduction of testimony is .discretionary with the presiding judge, but it is a well-settled rule that where evidence as to declarations and acts of co-defendants is admitted which at the time of its introduction does not show that the defendant (as, in this instance, the defendant Angle) was present or participating in the commission of the unlawful acts necessary to constitute the offense, and where at the close of the testimony the prosecution has offered no evidence to connect the defendant with the *61unlawful acts and conduct of his co-defendants, then it is the. duty of the court, before submitting the case, to instruct the jury that in determining the guilt or innocence of such defendant they should not consider such evidence. Therefore the evidence as to the declarations and acts of the defendants Sprinkle was incompetent as against the defendant Angle, and the submission of the same to the jury without qualification tended to prejudice the cause of such defendant, and should have been excluded.
To sustain the ruling of the court below, wherein the cpurt admitted as evidence against the defndant Angle the declarations of J. T. Sprinkle and others as a part of the res geste, the case of St. Clair v. United States, 154 U. S. 134, 14 Sup. Ct. 1002, 38 L. Ed. 936, is relied upon. In that case the defendants were jointly charged with the murder of the deceased, and the acts, appearances, and declarations of each as to how the homicide occurred were admitted as a- part of the res gesta;. The court, in discussing this phase of the question, said:
"Exceptions were taken, at different stages of the trial, to the admission, against the objection of the accused, of evidence as to the acts, appearance, and declarations of Sparf and Hansen. These objections seem to rest upon rhe general ground that the indictment did not charge St. Olair, Sparf, and Hansen as co-conspirators. The evidence was not for that reason to be rejected. St. Glair. Sparf, and Hansen were charged jointly with having killed and murdered Fitzgerald. The acts, appearances, and declarations of either, if part of res gestee, were admissible for the purpose of presenting to the jury an accurate view of the situation as it was at the time the alleged murder was committed. Circumstances attending a particular transaction under investigation by a jury, if so interwoven with each other and with the principal fact that they cannot well be separated without depriving the jury of proof that is essential in order to reach a just conclusion, are admissible in evidence. These surrounding circumstances, constituting part of the res gestae, Greenleaf. says, ‘may always be shown to the jury along with the principal fact, and their admissibility is determined by the judge according to the degree of their relation to that fact, and in the exercise of his sound discretion: it being extremely difficult if not impossible, to bring this class of oases within the limits of a more particular description.’ 1 Greenleaf, Ev. (12th Ed.) p. 108. See, also, 1 Bishop, Crim. Pro., pp. 1083-1086.”
The crime was committed on board a ship, and the evidence as to what each defendant said and did at the time the deceased was murdered, and also as to what was said and done in attempting to remove the evidence which tended to show his death while on shipboard, was held to be a part of the res gestae. Each person against whom evidence was offered was present at the time the unlawful acts were committed and declarations were made of which evidence was introduced. Erom the very nature of things the acts and declarations of each defendant charged with an offense, it being shown that they were present and participating either by acts or declarations at the time of the commission of the offense, as in the case, supra, such acts and declarations under well-established rules of evidence would be competent as a part of the res gesta;.
The court in the case of St. Clair v. United States, supra, quotes from Wharton on Evidence, p. 259, as follows:
“The res gestae may be, therefore, defined as those circumstances which are the undesigned incidents of a particular litigated act and which are admissible when illustrative of such act. These incidents may be separated from the act *62by a lapse of time more or less appreciable. They may consist of speeches of any one concerned, whether participant or bystander. They may comprise things left undone as well as things done. Their sole distinguishing feature is that they should be the necessary incidents o.f the litigated act; necessary in this sense that they are part of the immediate preparations for or emanations of such act, and are not produced by the calculating policy of the" actors. In other words, they must stand in immediate casual relation to the act — a relation not broken by the interposition of voluntary individual wariness seeking to manufacture evidence for itself. Incidents that are thus immediately and unconsciously associated with an act, whether such incidents are doings or declarations, become in this way evidence of the character of the act.”
It will be observed that the distinguished author, in referring to the acts of the defendant when treated as a part of the res gestse, says that “their sole distinguishing feature is that they should be necessary incidents of the litigated act; necessary in' this sense, that they are a part of the immediate preparations for or emanations of such an act, and are not. produced by the calculating policy of the actors.”
The litigated act in the trial in the case at bar was the running of the business of a rectifier by the defendant Angle with intent to defraud the government or knowingly making false entries while engaged in such business under the names and styles as charged in the indictment. In order to render the acts and declarations of the other defendants competent evidence- as a part of the res gestee against the defendant Angle, it was necessary to show that he was concerned in the unlawful acts as a participant or a bystander, and there is no evidence in the record which tends to show either. The" declarations of J. T. Sprinkle would have been competent as against H. C. Sprinkle if he had been on trial, inasmuch as the record discloses the fact that such declarations were in immediate and casual relation with the acts charged against H. C. Sprinkle; but, there being no evidence to show that Angle was either present or participating, such evidence yvas incompetent to be considered by the jury as against the defendant Angle. If it had been shown by. the evidence that the defendant Angle was connected with the commission of the crime — that is, in this case, the unlawful use of low proof stamps and the other unlawful acts charged —then the acts and declarations of the other defendants relating to the same would have been competent evidence as against this defendant, but it does not appear that the defendant Angle was concerned in the unlawful acts as a participant or bystander, and therefore the acts and declarations of his co-defendants were inadmissible as evidence against him. If I am correct as to the rule pertaining to this character of evidence, and it should be excluded on that ground, then there was not sufficient evidence to justify the submission of the same to the jury as to the guilt of the defendant Angle.
In the case of State v. Massey, 86 N. C. 658, 41 Am. Rep. 478, the court, in discussing the amount of evidence sufficient to submit the case to the jury, among other things, said:
“It must be established by evidence that does more than raise a mere suspicion, a conjecture, or possibility, for evidence which, merely shows it possible for the fact in issue to be as alleged, or which, raises a mere conjecture that it is so, is an insufficient foundation for a verdict, and should not he left to the *63jury.” State v. Goodson, 307 N. C. 798, 12 S. E. 329; Coffin v. U. S., 150 U. S. 432, 35 Sup. Ct 394, 39 L. Ed. 481.
While there are some circumstances shown by the evidence other than the acts and declarations to which I have alluded which might create a suspicion as to the guilt of the defendant Angle, at the same time, this evidence is purely conjectural, and it is not sufficiently definite to show that lie was connected with either of the liquor establishments wherein it is alleged that frauds were committed, and therefore would not justify the jury in inferring his guilt therefrom. It is true there was evidence that the defendant Angle had business dealings with the Oak Grove Liquor Company, Reidsville Company, and the Mi-ton Liquor Company, but there is nothing in this evidence to show that there was anything illegally done by him in these transactions. It was not shown that any wholesale liquor dealer’s stamp was found in the possession of Angle which had been raised or otherwise altered. Neither was it shown that any packages of distilled spirits in the possession of the defendant were used for the purpose of defrauding the government. So far as it appears from the evidence, the conduct of the defendant Angle in his business transactions with these companies was legitimate and proper. The evidence of the witness W. W. Cooper was chiefly relied upon by the government to secure the conviction of the defendant, but a careful analysis of the same shows that there was nothing in this evidence when considered in the light of all the testimony of this witness to justify the jury in arriving at the conclusion that the defendant was connected with either the Oak Grove, the Reidsville, or the Milton Liquor Company. This is equally true as to the testimony of the witness Satterfield. The acts and declarations of the defendants Sprinkle, in my opinion, being incompetent, I do not think there was sufficient evidence upon which to sustain a verdict of guilty as to the defendant Angle.
The defendant when placed on trial was presumed to be innocent, and this presumption amounted to proof in his behalf, and could not be overcome until evidence was offered which was strong enough to satisfy the jury as to his guilt beyond a reasonable doubt, and, the evidence being purely conjectural and speculative, I think it was the duty of the court to have instructed the jury that there was not sufficient legal evidence to justify them in returning a verdict of guilty, and that it should have directed a verdict of not guilty as to the defendant Angle.